J-S37021-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                                                 :
               v.                                :
                                                 :
                                                 :
    ANTONIO COULTER                              :
                                                 :
                      Appellant                  :   No. 790 EDA 2021

                    Appeal from the Order Entered April 9, 2021
               In the Court of Common Pleas of Philadelphia County
                   Criminal Division at CP-51-CR-0013151-2007

BEFORE:      PANELLA, P.J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY MURRAY, J.:                                  FILED JANUARY 4, 2022

        Antonio Coulter (Appellant) appeals pro se from the order dismissing

his second petition filed pursuant to the Post Conviction Relief Act (PCRA),

42 Pa.C.S.A. §§ 9541-9546. We affirm.

        On September 24, 2007, Appellant shot Philadelphia Police Officer

Richard DeCoatsworth in the face.              While fleeing, Appellant broke into the

home of Herbert Lee Bowers, Jr (Bowers). Bowers told Appellant to get out

and called 9-1-1; Appellant was gone by the time police arrived. This Court,

in affirming the dismissal of Appellant’s first PCRA petition, relayed the

procedural history as follows:

        On May 20, 2008, Appellant pleaded guilty to attempted murder,
        aggravated assault under 18 Pa.C.S.A. § 2702(a)(2), burglary,
        criminal trespass, possessing a firearm on a public street in
        Philadelphia, possessing a prohibited offensive weapon, and
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S37021-21


     resisting arrest.1 See, e.g., N.T. Guilty Plea, 5/20/10, at 8
     (“[t]he second count charges you with aggravated assault. ...
     The Commonwealth is proceeding under [s]ubsection (a)(2) of
     Section 2702 of the Criminal Code with regard to that charge”).
     On June 25, 2008, the trial court sentenced Appellant to serve a
     term of 20 to 40 years in prison for the attempted murder
     conviction and to serve a consecutive term of 16 to 32 years in
     prison for the aggravated assault conviction.      We affirmed
     Appellant’s judgment of sentence on August 1, 2011.
     Commonwealth v. Coulter, 32 A.3d 819 (Pa. Super. 2011)
     (unpublished memorandum) at 1.

           [FN]118 Pa.C.S.A. §§ 901(a), 2702(a)(2), 3502(a),
           3503(a)(1)(ii), 6106(a)(1), 6108, 908, and 5104,
           respectively.

     On January 25, 2012, Appellant filed a timely, pro se PCRA
     petition. The PCRA court appointed counsel and counsel then
     filed an amended PCRA petition on Appellant’s behalf. Within the
     amended petition, Appellant alleged that trial counsel was
     ineffective for “not ensuring that [Appellant’s] challenge to the
     discretionary aspects of sentencing was preserved by including a
     [Pennsylvania Rule of Appellate Procedure] 2119[(f)] statement
     in [Appellant’s] appellate brief” and that the trial court “imposed
     an illegal sentence when it sentenced [Appellant] consecutively
     on the charges of attempted murder and aggravated assault
     because aggravated assault is a lesser included offense of
     attempted murder and the crimes merge for sentencing
     purposes.” Appellant’s Amended PCRA Petition, 12/24/12, at 2
     (some internal capitalization omitted).

     On January 7, 2014, the PCRA court provided Appellant with
     notice that it intended to dismiss Appellant’s PCRA petition,
     without a hearing, in 20 days. See Pa.R.Crim.P. 907(1). The
     PCRA court finally dismissed Appellant’s PCRA petition on
     February 7, 2014 and Appellant filed a timely notice of appeal to
     this Court.

     After Appellant filed his notice of appeal, the PCRA court ordered
     Appellant to file and serve a concise statement of errors
     complained of on appeal, pursuant to Pennsylvania Rule of
     Appellate Procedure 1925(b).         Appellant complied with the
     [PCRA] court’s order[.]


                                    -2-
J-S37021-21


     Prior to submitting a brief to this Court, however, PCRA counsel
     determined that the appeal had no merit. As a result, PCRA
     counsel notified Appellant that he intended to withdraw from
     representation and PCRA counsel filed, in this Court, both a
     petition to withdraw as counsel and an accompanying “no merit”
     brief pursuant to Commonwealth v. Turner, 544 A.2d 927 (Pa.
     1988) and Commonwealth v. Finley, 550 A.2d 213 (Pa. Super.
     1988) (en banc). See Commonwealth v. Wrecks, 931 A.2d
     717, 721 (Pa. Super. 2007) (to comply with Turner/Finley,
     counsel must either “submit a ‘no-merit’ letter to the [PCRA]
     court[ ] or [a] brief on appeal to this Court”).

Commonwealth v. Coulter, 696 EDA 2014, *2-5 (Pa. Super. Feb. 10,

2015) (unpublished memorandum) (footnote in original).        As noted, we

affirmed the dismissal of Appellant’s first PCRA petition and granted

counsel’s petition to withdraw. Id. Appellant did not seek review with the

Pennsylvania Supreme Court.

     On July 24, 2019, Appellant pro se filed the underlying PCRA petition.

Appellant retained private counsel, who filed an amended petition on August

17, 2020.   Appellant conceded his petition was untimely, but attached an

affidavit from Bowers recanting his statement to police to support his claim

that he satisfied the newly discovered fact exception to the PCRA time-bar.

Appellant’s Brief at 9; Amended Petition for Post Conviction Relief, 8/27/20,

at 11. Appellant claims Bowers’ affidavit proves Appellant’s innocence.

     On February 19, 2021, the PCRA court issued notice of intent to

dismiss pursuant to Pa.R.Crim.P. 907. Appellant did not respond. The court

dismissed the petition on April 9, 2021. Appellant filed this timely appeal.

Both Appellant and the PCRA court complied with Pa.R.A.P. 1925.

     Appellant presents three questions, stated verbatim:


                                    -3-
J-S37021-21



      I.     Did the PCRA Court err when it found that the new
             evidence claim based on the affidavit of Commonwealth
             witness Herbert Lee Bower, Jr. recanting his statement to
             police and accusing detectives of using a recently identified
             unconstitutional pattern and practice of abuse during
             interrogations was not timely filed and/or lacked merit?

      II.    Did the PCRA Court err when it found that the new
             evidence claim that detectives who investigated the
             Appellant’s case utilized a newly identified unconstitutional
             pattern and practice to fabricate evidence against and
             inculpate the Appellant was not timely filed and/or lacked
             merit?

      III.   Did the PCRA Court err in not conducting an evidentiary
             hearing on either/both of the above claims?

Appellant’s Brief at 3.

      In reviewing the PCRA court’s dismissal of Appellant’s petition, we

examine “whether the PCRA court’s findings of fact are supported by the

record, and whether its conclusions of law are free from legal error.”

Commonwealth v. Busanet, 54 A.3d 35, 45 (Pa. 2012).              “Our scope of

review is limited to the findings of the PCRA court and the evidence of

record, viewed in the light most favorable to the party who prevailed in the

PCRA court proceeding.” Id.

      To be timely, PCRA petitions, including second and subsequent

petitions, must be filed within one year of when an appellant’s judgment of

sentence becomes final.    42 Pa.C.S.A. § 9545(b)(1). “A judgment becomes

final at the conclusion of direct review, including discretionary review in the

Supreme Court of the United States and the Supreme Court of Pennsylvania,

or at the expiration of the time for seeking the review.”       42 Pa.C.S.A. §


                                      -4-
J-S37021-21



9545(b)(3). Our Supreme Court has held that the PCRA’s time restriction is

constitutionally sound. Commonwealth v. Cruz, 852 A.2d 287, 292 (Pa.

2004). In addition, our Supreme Court has instructed that the timeliness of

a PCRA petition is jurisdictional. If a PCRA petition is untimely, courts lack

jurisdiction.    Commonwealth v. Wharton, 886 A.2d 1120, 1124 (Pa.

2005); see also Commonwealth v. Callahan, 101 A.3d 118, 121 (Pa.

Super. 2014).        Instantly, Appellant’s petition is untimely because his

judgment of sentence became final on August 31, 2011, and this second

petition was filed on July 24, 2019, nearly eight years later. See Coulter,

696 EDA 2014, at *3.

       A petitioner may overcome the time-bar if he alleges and proves one

of the three statutory exceptions set forth in 42 Pa.C.S.A. § 9545(b)(1).

Commonwealth v. Spotz, 171 A.3d 675, 678 (Pa. 2017).                  The three

exceptions are: “(1) interference by government officials in the presentation

of the claim; (2) newly discovered facts; and (3) an after-recognized

constitutional right.”     Commonwealth v. Brandon, 51 A.3d 231, 233-34

(Pa. Super. 2012); see also 42 Pa.C.S.A. § 9545(b)(1)(i-iii).         A petition

invoking an exception must be filed within one year of the date that the

claim could have been presented.1              42 Pa.C.S.A. § 9545(b)(2).   If a

____________________________________________


1 Effective December 24, 2018, the time period in which to file a petition
invoking an exception was extended from 60 days to one year. 42 Pa.C.S.A.
§ 9545(b)(2). This amendment applies to claims arising one year prior to
the effective date of the amendment, i.e., December 24, 2017, or later. Act
(Footnote Continued Next Page)


                                           -5-
J-S37021-21



petitioner fails to invoke a valid exception, courts lack jurisdiction to review

the petition or provide relief. Spotz, 171 A.3d at 676.

      In arguing he has met the newly discovered fact exception, Appellant

relies on the recantation of the burglary victim, Bowers, who identified

Appellant to police.      Amended PCRA Petition, 8/27/20, at 5.        Appellant

asserts:

      [Appellant’s] decision to waive his constitutional right to trial and
      to instead take a plea was based significantly on the belief that
      Mr. Bowers would testify consistent with the statement to police.
      Had [Appellant] known at that time that Bowers would have
      testified truthfully/contrary to the statement attributed to him,
      [Appellant] would not have waived him right to trial.

Id. at 15.

      Appellant must demonstrate he did not know the facts upon which he

based his petition, and could not have learned the facts earlier by the

exercise of due diligence.       See, e.g., Commonwealth v. Bennett, 930

A.2d 1264, 1271 (Pa. 2007).           Due diligence demands the petitioner take

reasonable steps to protect his interests.       Commonwealth v. Carr, 768

A.2d 1164, 1168 (Pa. Super. 2001). Additionally, the focus of this exception

“is on the newly discovered facts, not on a newly discovered or newly willing

source for previously known facts.” Commonwealth v. Marshall, 947 A.2d




(Footnote Continued) _______________________

2018, Oct. 24, P.L. 894, No. 146, § 3. Appellant filed his PCRA petition on
July 24, 2019, and thus had one year to present his claim.



                                          -6-
J-S37021-21



714, 720 (Pa. 2008) (emphasis omitted). In other words, the “new facts”

exception

        … has two components, which must be alleged and proved.
        Namely, the petitioner must establish that: 1) the facts upon
        which the claim was predicated were unknown and 2) could not
        have been ascertained by the exercise of due diligence. If the
        petitioner alleges and proves these two components, then the
        PCRA court has jurisdiction over the claim under this subsection.

Bennett, supra at 1272 (citations and emphasis omitted).

        Here, Bowers’ affidavit recanting his statement to police is a newly

discovered fact insofar as it indicates Appellant did not know and could not

have known that Bowers would recant his statement to police until Bowers

contacted Appellant’s cousin, Andrew Mosely, on October 17, 2018.

Appellant filed his petition on July 24, 2019, within a year of discovering this

fact.

        However, we must examine the test for granting relief based on after

discovered evidence, which requires that the evidence:

        (1) could not have been obtained prior to trial by exercising
        reasonable diligence; (2) is not merely corroborative or
        cumulative; (3) will not be used solely to impeach a witness’s
        credibility; and (4) would likely result in a different verdict. See
        Commonwealth v. Pagan, [] 950 A.2d 270, 292 ([Pa.] 2008)
        (citations omitted).

Commonwealth v. Castro, 93 A.3d 818, 821 n.7 (Pa. 2014).                       In

determining “whether the alleged after-discovered evidence is of such nature

and character that it would likely compel a different verdict if a new trial is

granted, . . . a court should consider the integrity of the alleged after-



                                       -7-
J-S37021-21



discovered evidence, the motive of those offering the evidence, and the

overall   strength    of   the    evidence   supporting    the    conviction.”

Commonwealth v. Padillas, 997 A.2d 356, 365 (Pa. Super. 2010)

(cleaned up). In addition, “the proposed new evidence must be producible

and admissible.” Castro, 93 A.3d at 825 (cleaned up).

      In this case, the PCRA court provided a detailed explanation for its

denial of relief. The court explained:

      Here, even if true, Mr. Bowers’ recantation does not entitle
      [Appellant] to relief because it would not have justified a new
      trial had the case gone to trial. Mr. Bowers never claimed to
      have witnessed the shooting of Officer DeCoatsworth, so his
      recantation does not affect, at all, the overwhelming evidence
      that [Appellant] shot Officer DeCoatsworth in the face with a
      shotgun.

      Officer DeCoatsworth was available to testify had the case gone
      to trial. According to Officer DeCoatsworth, on the morning of
      September 24, 2007, he observed [Appellant’s] car parked
      illegally and stopped his vehicle to investigate.          Officer
      DeCoatsworth witnessed three juveniles exit the car and he
      called them to come back. As the three came back towards the
      car, Officer DeCoatsworth turned toward his own vehicle to
      report the stop by radio. As he turned, [Appellant] got out of his
      car, pointed a sawed-off shotgun at Officer DeCoatsworth’s
      head, and fired.      Despite being shot in the face, Officer
      DeCoatsworth then chased [Appellant] while giving information
      over his police radio.    During the pursuit, [Appellant], still
      holding the shotgun, turned back to Officer DeCoatsworth, who
      fired several shots. [Appellant] then turned down another street
      and Officer DeCoatsworth lost sight of him.               Officer
      DeCoatsworth then sat down and called for help on his police
      radio.

      The three juveniles from [Appellant’s] car, Marquis Guilford,
      Tevin Jones, and Ryan Jones, were also available to testify at a
      trial. They would have testified that [Appellant] picked them up


                                     -8-
J-S37021-21


     before the shooting and drove them to a friend’s house and then
     to [Appellant’s] house to play video games. They would have
     testified that they witnessed [Appellant], whom they had each
     known, shoot Officer DeCoatsworth. Each gave a statement to
     police consistent with these facts.

     Four additional eyewitnesses, Victor Burmes, Thomas Culp,
     Joshua Cummings, and Faith Rhodes, would have testified
     consistent with Officer DeCoatsworth’s account. Burmes also
     identified [Appellant] as the shooter at Misericordia Hospital later
     that day.     Kasheem King, [Appellant’s] neighbor, identified
     [Appellant] as the owner of the car involved in the shooting.
     Seleasha Yates did not witness the shooting, but would testify
     that she heard the gunshots, saw the three juveniles running
     from the scene, and saw blood on the sidewalk after the
     shooting. Officer Paul Haye would testify that he witnessed
     Officer DeCoatsworth driving before the shooting, consistent with
     Officer DeCoatsworth’s statement. He then heard gunshots and
     was waved to the location of the injured Officer DeCoatsworth by
     civilians. He then secured the crime scene. Alexis Canela,
     Alwayne Dewdney, Clermont Tyler, Clyde Ransome, Jr., and
     Meenhard Herlyn each observed [Appellant] running from Officer
     DeCoatsworth.       Canela positively identified [Appellant] at
     Misericordia Hospital later that day. Dewdney contacted the
     police after the incident and identified [Appellant] from a lineup.
     Tyler failed to identify [Appellant] at Misericordia Hospital but
     later told police he only did so because he was in front of
     [Appellant] at the time and was scared.              Nicole Millard,
     [Appellant’s] cousin’s girlfriend, would testify that a week before
     the shooting, [Appellant] told her that he was going to shoot the
     next cop that live-stopped him.

     Officers Thomas Bartol, James Martin, Thomas Maminski, Frank
     Costanzo, Gerard Scherf, Shawn Hagan, and Kevin Corcoran
     would also have testified had this case gone to trial. The officers
     took part in the search for the suspect. Officer Bartol found
     [Appellant] hiding in some foliage in a rear garden. When
     Officer Bartol asked [Appellant] where the gun was, [Appellant]
     told him he hid it in a nearby alleyway. When Officer Bartol
     attempted to handcuff [Appellant], [Appellant] resisted and
     Officer Bartol pepper sprayed him before finally taking him into
     custody with the help of other officers.




                                    -9-
J-S37021-21


     [Appellant] was then taken to Misericordia Hospital after his
     arrest. Detectives Jim Burke and Edward Rocks met [Appellant]
     at the hospital and advised him of his Miranda rights, which
     [Appellant] waived. [Appellant] told these detectives that he
     had pointed the sawed-off shotgun at Officer DeCoatsworth’s
     head and shot him because [Appellant] did not want to get
     arrested. [Appellant] also told these detectives that he had
     hidden the shotgun in the alleyway.      [Appellant] was then
     discharged from the hospital and taken to the Homicide Division
     where he gave Detectives Burke and Rocks a detailed statement.
     [Appellant] admitted to possessing the sawed-off shotgun,
     shooting Officer DeCoatsworth, and fleeing. At the sentencing,
     [Appellant] apologized to Officer DeCoatsworth and the officer’s
     family for the “pain and suffering [Appellant] brought against
     them.”

     Officers recovered the shotgun from under a pile of debris in the
     alley where [Appellant] was arrested. While executing a search
     warrant at [Appellant’s] home, detectives found three live 12-
     gauge shotgun shells in the pocket of a vest hanging in
     [Appellant’s] room.

     All of the above evidence was overwhelming evidence of
     [Appellant’s] guilt, and was completely independent of the
     testimony of Mr. Bowers. Mr. Bowers’ original statement was
     only relevant to the burglary charge, since he identified
     [Appellant] as the person who broke into Mr. Bowers’ house.
     However, there was ample evidence independent of Mr. Bowers
     supporting the conviction for burglary. [Appellant] admitted that
     after the shooting, he broke open a back door into a garden and
     told the resident to let him in. The resident told him to get out.
     Police recovered a pair of sandals at 51st Street and Arch Street
     and a white sweat sock from the fence of the rear yard of 125
     North 52nd Street, Bowers’ home. At the time of his arrest, near
     Mr. Bowers’ home, [Appellant] was not wearing shoes. DNA
     from the sweat sock matched that of [Appellant].


PCRA Court Opinion, 6/11/21, at 7-9 (citations omitted).

     Our review of the record confirms that the evidence of Appellant’s guilt

– absent the testimony of Bowers – is overwhelming.           For example,



                                   - 10 -
J-S37021-21



Appellant admitted to police he broke into Bowers’ home. N.T., 5/20/08, at

40-42 Ex. C-1 (Defendant’s Second Written Statement).            Also, physical

evidence recovered from Bowers’ yard contained Appellant’s DNA. Id. at 44,

48.   As the after-discovered evidence would not compel a different result,

the PCRA court did not err. Padillas, supra at 365.

      Appellant also asserts that detectives used threats and coercion to

obtain Bowers’ trial testimony, stating the detectives,

      specifically including but not limited to Det. Verrecchio, used
      threats, coercion, and other unlawful means to obtain Mr.
      Bower[s’] statement violating Appellant’s constitutional rights
      under the Fifth, Sixth and Fourteenth Amendments of the U.S.
      Constitution and Article 9 of the P.A. Constitution.        The
      detectives’ actions were part of an unconstitutional habit,
      pattern, and practice within the Homicide Unit.

Appellant’s Brief at 25. This claim also fails because the absence of Bowers’

testimony would not compel a different result at a new trial.         Padillas,

supra.

      Finally, Appellant contends the PCRA court erred by not conducting an

evidentiary hearing, but does not articulate specific issues of material fact

which would necessitate a hearing.     Appellant’s Brief at 42-43.    Appellant

simply asserts, “when, as here, witnesses[’] credibility [is] directly at issue,

a hearing is necessary as there is a genuine issue of material fact in

dispute.”   Id.   It is well-settled that a PCRA petitioner does not have an

absolute right to a hearing. Commonwealth v. Jones, 942 A.2d 903, 906

(Pa. Super. 2008). A court may decline to hold a hearing if it determines



                                     - 11 -
J-S37021-21



there are no genuine issues of material fact, the defendant is not entitled to

PCRA relief, and no purpose would be served by any further proceedings.

See Pa.R.Crim.P. 907(1). “[T]o obtain reversal of a PCRA court’s decision to

dismiss a petition without a hearing, an appellant must show that he raised

a genuine issue of fact which, if resolved in his favor, would have entitled

him to relief, or that the court otherwise abused its discretion in denying a

hearing.”    Commonwealth v. Hanible, 30 A.3d 426, 438 (Pa. 2011)

(citation   omitted)   (alteration   in    original).   Appellant   has   failed   to

demonstrate that a hearing was warranted.

      In sum, the record supports the PCRA court’s factual findings

regarding, inter alia, the overwhelming evidence of Appellant’s guilt, as well

as its legal conclusions denying a hearing and dismissing Appellant’s second

PCRA petition.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/4/2022




                                          - 12 -